Exhibit 10.1

 

 

 



Employment Agreement

Dear Peter:

This letter agreement sets forth the terms of your employment with Aviat
Networks, Inc. (the “Company”), as well as our understanding with respect to any
termination of that employment relationship. This Agreement will become
effective January 2, 2020 (the “Start Date”).

1. Position and Duties. You will be employed by the Company as its President and
Chief Executive Officer, reporting to the Board of Directors. This position will
be based at our location in Austin, Texas, but you will required to travel to
Aviat’s other office locations as needed. Business travel expenses will be
reimbursed by the Company. You accept employment with the Company on the terms
and conditions set forth in this Agreement, and you agree during your employment
not to engage in any business, other employment or other activities which would
conflict with your obligations to the Company or create an actual or the
appearance of a conflict of interest with the Company’s interests or your
employment relationship with the Company. The Company will recommend that you be
elected as a member of the Board at no additional compensation.

2. Term of Employment. Your employment with the Company is at will, which means
that your employment is for no specified term, and may be terminated by you or
the Company at any time, with or without cause or notice, subject to the
provisions of Paragraphs 5 and 6 below.

3. Compensation. You will be compensated by the Company for your services as
follows:

(a) Salary: Effective on the Start Date, you will be paid a base salary of
$400,000 per year (“Base Salary”), less applicable taxes and withholdings, in
accordance with the Company’s normal payroll procedures and applicable law. In
conjunction with your annual performance review, the Base Salary will be
reviewed by the Board, and may be subject to adjustment based upon various
factors including, but not limited to, your performance and the Company’s
profitability.

(b) Annual Short-Term Incentive Plan: Subject to the Board’s discretion to
substitute alternative short-term incentives when deemed advisable, and subject
to approval of such a plan for Company employees each year, you will be eligible
to participate in the Company’s Annual Incentive Plan with a target annual bonus
of 70% of Base Salary at target, based upon achievement of the same performance
objectives, floors and caps determined by the Board for the Annual Incentive
Plan for executives generally. Such performance objectives and metrics will be
reviewed and set by the Board in the first quarter of each fiscal year. You will
participate in any alternative short-term incentive adopted by the Board in lieu
of a cash bonus. For fiscal year 2020, you will participate in the FY2020 AIP
plan already in place on a pro-rated basis for time worked (6/12ths) of the
FY2020 annual award at 70% of Base Salary, but subject to all other terms of the
plan, which shall control.

 

Peter Smith

Employment Agreement



(c) Equity Grants: As soon as practicable after the Start Date, you shall
receive an equity award in the form of restricted stock units (“RSUs”). You
shall receive 18,750 RSUs which shall vest if and when the price of the
Company’s common stock reaches $22.50, subject to your continuous employment
from the grant date until the vesting date. If a vesting threshold is not
reached within two years of the Start Date, those RSUs shall be cancelled and
given no further effect. You shall receive 27,750 RSUs which shall vest if and
when the price of the Company’s common stock reaches $30, subject to your
continuous employment from the grant date until the vesting date. If a vesting
threshold is not reached within three years of the Start Date, those RSUs shall
be cancelled and given no further effect. Subject to Board approval, you shall
be eligible to participate in the FY2022 long-term incentive plan. Both the
grants of RSUs and the participation in the FY2022 long-term incentive plan
shall be subject to any award agreement and/or the terms of the plan, which
shall control.

(d) Benefits: You will have the right, on the same basis as other employees of
the Company, to participate in and to receive benefits under any Company group
medical, dental, or other group insurance plans, as well as under the Company’s
business expense reimbursement, educational assistance, holiday, and other
benefit plans and policies. You will also be eligible to participate in the
Company’s 401(k) plan and will be eligible to participate in any new benefits
for which executives are eligible in the future.

(e) Vacation and Holidays: You will receive 4 weeks of personal, sick or
vacation time in accordance with the Company’s PTO policy and will receive paid
holiday time in accordance with the Company’s Holiday program.

(f) Earned Compensation: For purposes of those Paragraphs of this Agreement
pertaining to termination of the employment relationship, whether involuntary or
voluntary, unless otherwise expressly provided herein, no part of (i) the Annual
Incentive Plan for the year in which the termination occurs, (ii) no part of any
performance shares for any multi-year period or periods in which the termination
occurs and (iii) no part of any equity awards that are not vested as of the
termination date will be deemed earned as of the date of termination.

4. Relocation.

(a) The Company will pay for temporary living expenses in Austin, Texas for 3
months, with a maximum expenditure of $10,000 per month. Subsequent housing
expenses are your responsibility. You may utilize the services of Cornerstone
Relocation to assist with your home sale and marketing, real estate agent
selection, home sale program, home finding assistance, temporary living
assistance, home purchase assistance, household goods and automobile assistance.
There is no cost for Cornerstone’s services provided you follow the Cornerstone
process for real estate agent selection.

2

Peter Smith

Employment Agreement



(b) The Company will reimburse you for the reasonable cost (not to exceed
$75,000) of moving your personal possessions from your current principal
residence to a new principal residence in Austin, and for transportation of your
immediate family members to Austin

(c) The Company will reimburse you and/or pay directly for the reasonable cost
of temporary living accommodations in Austin for up to three months from the
Start Date, subject to a maximum of $10,000 per month.

(d) All reimbursement under this Paragraph 4 will be made in accordance with the
Company’s expense reimbursement policies and procedures. To the extent
reimbursements or payments under this Paragraph create a taxable liability under
this Paragraph 4, the Company will reimburse you for the approximate amount of
such tax liability, to be paid in the year such taxes are payable, but shall not
reimburse more than $75,000 for such tax liability. Reimbursement shall be made
promptly after submission of required documentation, but in any event, no later
than the last day of the year following the year in which the expense is
incurred.

5. Termination. Your employment may be terminated under the circumstances set
forth below. In all cases, upon termination, you (or your estate) shall receive
reimbursement for any approved Company expenses and, except for termination
under Paragraph 5(d), you (or your estate) shall receive any accrued, but unused
PTO time. In all cases, except as otherwise provided herein, you shall cease
vesting and immediately forfeit all unvested equity awards.

(a) Voluntary Termination. In the event that you voluntarily resign from your
employment with the Company (other than for Good Reason or Good Reason Following
a Change of Control as defined in Paragraphs 5(f) and 6(b)), you will be
entitled to no compensation or benefits from the Company other than those earned
under Paragraph 3 through the date of termination. You agree that if you
voluntarily terminate your employment with the Company for any reason, you will
provide the Company with at least 10 business days’ written notice of your
resignation. The Company shall have the option, in its sole discretion, to make
your resignation effective at any time prior to the end of such notice period,
provided the Company pays you an amount equal to the base salary and benefits
you would have earned through the end of the notice period.

(b) Termination on Account of Death. In the event that your employment
terminates as a result of your death, you will be entitled to no compensation or
benefits from the Company other than those earned under Paragraph 3 through the
date of termination. However, the Company will pay your estate the prorated
portion of any short-term incentive bonus that you would have earned during the
incentive bonus period in which your employment terminates (the pro-ration shall
be equal to the percentage of that bonus period that you are actually employed
by the Company); such prorated bonus will be paid at the time that such
incentive bonuses are paid to other Company employees.

3

Peter Smith

Employment Agreement



(c) Termination by Disability: If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement with reasonable accommodation, then, to the extent
permitted by law, the Company may terminate your employment without any advance
notice. Upon such termination, if you sign a general release of known and
unknown claims in a form satisfactory to the Company which becomes valid and
irrevocable within 60 days of your termination, and you fully comply with your
obligations under Paragraphs 7, 8 and 10 of this Agreement, the Company will
provide you with a pro-rated bonus as a severance payment as described in
Paragraph 5(e)(iii). Any stock options or other equity-related awards granted to
you by the Company shall be treated as described in Paragraph 5(e)(iv). Nothing
in this paragraph shall affect your rights under any applicable Company
disability plan.

(d) Termination for Cause: The Company may terminate your employment at any time
for Cause (as described below) without providing any notice (except to the
extent expressly provided below). If your employment is terminated by the
Company for Cause, you shall be entitled to no compensation or benefits from the
Company other than those earned under Paragraph 3 through the date of your
termination. For purposes of this Agreement, a termination for Cause occurs if
you are terminated for any of the following reasons: (i) theft, dishonesty,
misconduct or falsification of any employment or Company records; (ii) improper
disclosure of the Company’s confidential or proprietary information; (iii) any
action by you which has a material detrimental effect on the Company’s
reputation or business; (iv) your refusal or inability to perform any assigned
duties (other than as a result of a disability), after written notice from the
Company to you of, and a 30-day opportunity to cure, such refusal or inability;
(v) your material breach of this Agreement or of the employee proprietary
information/confidentiality/assignment of inventions agreement not otherwise
described in this paragraph, after written notice from the Company to you of,
and a 30-day opportunity to cure, such breach; (vi) your violation of the
Company’s Code of Conduct; or (vii) your conviction (including any plea of
guilty or no contest) for any criminal act that impairs your ability to perform
your duties under this Agreement.

(e) Termination Without Cause: The Company may terminate your employment without
Cause at any time with or without advance notice. If your employment is
terminated by the Company without Cause, and you sign a general release of known
and unknown claims in a form satisfactory to the Company within the applicable
review period which thereupon is (or, if any revocation period is required by
law, following expiration of such period becomes) valid and irrevocable within
60 days of your termination, and you fully comply with your obligations under
Paragraphs 7, 8 and 10, you will receive the following severance benefits:

(i) payments at your final Base Salary rate for a period of twelve (12) months
following your termination; such payments will be subject to applicable
withholding and made in accordance with the Company’s normal payroll practices;
provided, however, that any such payments that would have been paid in
accordance with the Company’s normal payroll practices before your release
becomes valid and irrevocable will accumulate and be paid only if and when both
(x) your release becomes valid and irrevocable and (y) such validity and
irrevocability in no event occurs more than 60 days after your termination;

4

Peter Smith

Employment Agreement



(ii) payment of the premiums necessary to continue your group health insurance
under COBRA provided you have timely elected COBRA coverage until the earlier of
(x) twelve (12) months following your termination date; or (y) the date you
first became eligible to participate in another employer’s group health
insurance plan; or (z) the date on which you are no longer eligible for COBRA
coverage;

(iii) the Company will pay you the prorated portion of any incentive bonus that
you would have earned, if any, during the incentive bonus period in which your
employment terminates (the pro-ration shall be equal to the percentage of that
bonus period that you are actually employed by the Company), and such prorated
bonus will be paid to you at the time that such incentive bonuses are paid to
other Company employees, or at any earlier time required by applicable law; and

(iv) with respect to any stock options or other equity-related awards granted to
you by the Company, you will cease vesting upon your termination date; however,
you will be entitled to purchase any vested shares of stock that are subject to
those options until the earlier of (x) twelve (12) months following your
termination date, or (y) the date on which the applicable option(s) expire(s);
except as set forth in this subparagraph, your Company stock options and other
equity-related awards will continue to be subject to and governed by the Plan
and the applicable agreements between you and the Company.

(f) Resignation for Good Reason: If you resign from your employment with the
Company for Good Reason (as defined in this paragraph), and such resignation
does not qualify as a resignation for Good Reason Following a Change of Control
(as defined in Paragraph 6(b), and you sign a general release of known and
unknown claims in a form satisfactory to the Company within the applicable
review period which thereupon is (or, if any revocation period is required by
law, following expiration of such period becomes) valid and irrevocable within
60 days of your termination, and you fully comply with your obligations under
Paragraphs 7, 8 and 10, you shall receive the severance benefits described in
Paragraph 5(e). For purposes of this Paragraph, “Good Reason” means any of the
following conditions, which condition(s) remain in effect 60 days after written
notice from you to the Chairman of said condition(s):

(i) a reduction in your Base Salary, below the Base Salary in effect as of the
Start Date, other than a reduction that is similarly applicable to all members
of the Company’s executive staff; or

(ii) a material diminution in your authority, duties and responsibilities;

(iii) your dismissal from the Board of Directors, except as incident to your
termination from employment; or

(iv) the relocation of the Company’s workplace to a location that is more than
75 miles from its planned location in Austin, TX.

The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Chairman with the written notice described above within 45 days
after you first become aware of the condition(s).

5

Peter Smith

Employment Agreement



(g) Termination or Resignation For Good Reason Following a Change of Control:
If, within 12 months following any Change of Control (as defined below), your
employment is terminated by the Company without Cause, or if you resign from
your employment with the Company for Good Reason Following a Change of Control
(as defined below), and you sign a general release of known and unknown claims
in a form satisfactory to the Company within the applicable review period which
thereupon is (or, if any revocation period is required by law, following
expiration of such period becomes) valid and irrevocable within 60 days of your
termination, and you fully comply with your obligations under Paragraphs 7, 8
and 10, you shall receive the severance benefits described in Paragraph 5(e). In
addition, if such termination occurs, you shall receive a payment (in lieu of
any payment under subparagraph 5(e)(iii)) equal to your target incentive bonus
for the year in which your employment terminates. Such payment will be made to
you within 15 days following the date on which the general release of claims
described above becomes irrevocable. The Company will also accelerate the
vesting of all unvested stock options granted to you by the Company, and all
other then-unvested equity-related awards that vest based solely on continued
employment by the Company or its affiliates (unless the terms of such other
equity-related awards expressly provide that there is not to be any such
acceleration. The total cash compensation pursuant to this section shall not
exceed $750,000.

6. Change of Control/Good Reason.

(a) For purposes of this Agreement, a “Change of Control” of the Company shall
mean the occurrence of any of the following:

(i) any merger, consolidation, share exchange or Acquisition, unless,
immediately following such merger, consolidation, share exchange or Acquisition,
at least 50% of the total voting power (in respect of the election of directors,
or similar officials in the case of an entity other than a corporation) of (A)
the entity resulting from such merger, consolidation or share exchange, or the
entity which has acquired all or substantially all of the assets of the Company
(in the case of an asset sale that satisfies the criteria of an Acquisition) (in
either case, the “Surviving Entity”), or (B) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership (within the meaning
of Rule l3d-3 promulgated under the Exchange Act) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by Company securities that were outstanding
immediately prior to such merger, consolidation, share exchange or Acquisition
(or, if applicable, is represented by shares into which such Company securities
were converted pursuant to such merger, consolidation, share exchange or
Acquisition), or

(ii) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires beneficial ownership (determined pursuant to
Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act) other than through a merger, consolidation, share exchange, or
Acquisition, of securities possessing more than 50% of the total combined voting
power of the Company’s outstanding securities other than (A) an employee benefit
plan of the Company or any of its Affiliates, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, or (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or

6

Peter Smith

Employment Agreement



(iii) a majority of the Board determines that a Change of Control has occurred,
or

(iv) the complete liquidation or dissolution of the Company.

For the purposes of this Agreement, the term “Affiliate” means any corporation,
partnership, limited liability company, business trust, or other entity
controlling, controlled by or under common control with the Company, and
“Acquisition” means a merger or consolidation of the Company into another person
(i.e., which merger or consolidation the Company does not survive) or the sale,
transfer, or other disposition of all or substantially all of the Company’s
assets to one or more persons in a single transaction or series of related
transactions.

(b) For purposes of this Agreement, “Good Reason Following a Change of Control”
means any of the following conditions, which condition(s) remain in effect 60
days after written notice from you to the Chairman of said condition(s):

(i) a material and adverse change in your position, duties or responsibilities
for the Company, as measured against your position, duties or responsibilities
immediately prior to the Change of Control; or

(ii) a reduction in your Base Salary as measured against your Base Salary
immediately prior to the Change in Control; or

(iii) a material reduction in your employee benefits, other than a reduction
that is similarly applicable to a majority of the members of the Company’s
executive staff; or

(iv) the relocation of the Company’s workplace to a location that is more than
75 miles from its planned location in Austin, TX.

7. Confidential and Proprietary Information: As a condition of your employment,
you agree to sign and abide by the Company’s standard form of employee
proprietary information/confidentiality/assignment of inventions agreement.

8. Termination Obligations.

(a) You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists and computer files and data, and copies thereof, created on any medium and
furnished to, obtained by, or prepared by you in the course of or incident to
your employment, belongs to the Company and shall be returned to the Company
promptly upon any termination of your employment.

7

Peter Smith

Employment Agreement



(b) Upon your termination for any reason, and as a condition of your receipt of
any severance benefits hereunder, you will promptly resign in writing from all
offices and directorships then held with the Company or any affiliate of the
Company.

(c) Following the termination of your employment with the Company for any
reason, you shall fully cooperate with the Company in all matters relating to
the winding up of pending work on behalf of the Company and the orderly transfer
of work to other employees of the Company. You shall also cooperate in the
defense of any action brought by any third party against the Company.

9. Limitation of Payments and Benefits.

To the extent that any of the payments and benefits provided for in this
Agreement or otherwise payable to you (the “Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amount of such Payments shall be either:

(a) the full amount of the Payments, or

(b) a reduced amount that would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code (the
“Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you, on an after-tax basis, of the greatest amount of benefit. In
the event that any Excise Tax is imposed on the Payments, you will be fully
responsible for the payment of any and all Excise Tax, and the Company will not
be obligated to pay all or any portion of any Excise Tax.

10. Other Activities. You agree that during your employment and for a period of
one year following the termination of your employment (the “Restricted Period”),
you will not, as a compensated or uncompensated officer, director, consultant,
advisor, partner, joint venturer, investor, independent contractor, employee or
otherwise, provide any labor, services, advice or assistance to any entity or
its successor involved in the design, manufacture, distribution (directly or
indirectly), or integration of any digital microwave products and used in
terrestrial microwave point-to-point telecommunications networks anywhere in the
world. You acknowledge and agree that the restrictions contained in the
preceding sentence are reasonable and necessary. You also agree that during the
Restricted Period, you will not solicit any employee of the Company directly or
indirectly to leave employment with the Company for any purpose, including but
not limited to for purposes of providing labor, services, advice or assistance
to any entity or individual. You also agree that during the Restricted Period,
you may not, directly or indirectly, solicit or attempt to solicit business from
the Company’s customers or actively sought prospective customers with whom you
had contact during your employment for the purpose of providing products or
services that are competitive with those provided by the Company. In the event
of your breach of this Paragraph, the Company shall not be obligated to provide
you with any further severance payments or benefits subsequent to such breach,
in addition to other remedies available under applicable laws. If any of the
covenants contained in this Paragraph 10 are held to be unenforceable by a court
of competent jurisdiction because of the temporal or geographic scope of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or geographic
area of such provision and, in its reduced form, such provision shall be
enforceable. You agree that (i) the provisions of this Paragraph 10 are
necessary and reasonable to protect the Company’s confidential information,
inventions, and goodwill; (ii) the specific temporal and substantive provisions
are reasonable and necessary to protect the Company’s business interests; and
(iii) in the event of any breach of any of the covenants set forth herein, the
Company would suffer substantial irreparable harm and would not have an adequate
remedy at law for such breach. In recognition of the foregoing, you agree that
in the event of a breach or threatened breach of any of these covenants, in
addition to such other remedies as the Company may have at law, without posting
any bond or security, the Company shall be entitled to seek and obtain equitable
relief, in the form of specific performance, and/or temporary, preliminary or
permanent injunctive relief, or any other equitable remedy which then may be
available. The seeking of such injunction or order shall not affect the
Company’s right to seek and obtain damages or other equitable relief on account
of any such actual or threatened breach.

8

Peter Smith

Employment Agreement



11. Dispute Resolution. The parties agree that any suit, action, or proceeding
arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the appropriate state or federal court appropriate for disputes
arising in Austin, Texas, and you agree to submit to the personal jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection they may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Paragraph 11 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

12. Compliance with Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the Code
and the rules and regulations promulgated thereunder (collectively, “Section
409A”). However, the Company has not made and is making no representation to you
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable State income tax
laws.

Notwithstanding anything to the contrary in this Agreement, any payments or
benefits due hereunder upon a termination of employment which are a “deferral of
compensation” within the meaning of Section 409A shall only be payable or
provided to you upon a “separation from service” as defined for purposes of
Section 409A. In addition, if you are a “specified employee” as determined
pursuant to Section 409A as of the date of your separation from service, as so
defined, and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
cannot be paid or provided in the manner provided herein without subjecting you
to additional tax, interest or penalties under Section 409A, then any such
payment or entitlement which is otherwise payable during the first six months
following your separation from service shall be paid or provided to you in a
lump sum on the earlier of (i) the first business day of the seventh calendar
month immediately following the month in which your separation from service
occurs or (ii) the date of your death. To the extent required to satisfy the
provisions of the foregoing sentence with respect to any benefit to be provided
in-kind, the Company shall bill you, and you shall promptly pay, the value for
tax purposes of any such benefit and the Company shall therefore promptly refund
the amount so paid by you as soon as allowed by the foregoing sentence.

9

Peter Smith

Employment Agreement



For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. With respect to any reimbursement of your expenses, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

13. Severability. If any provision of this Agreement is deemed invalid, illegal
or unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

14. Confirmation of Rights which Are not Dependent Upon Signing a Release.
Whether or not you sign a release as provided in certain provisions of this
Agreement, (a) you will be paid all wages due as of your last day of work, (b)
your health care coverage as a primary insured under the Company’s health plan
will continue through the end of the month in which your last day of work falls,
(c) thereafter, you (or your family) will be eligible for continuation of health
insurance at your own expense if you timely elect coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and (d) you (or your
family) will receive information regarding your right to continue health
insurance under COBRA.

15. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.

16. Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

17. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.

10

Peter Smith

Employment Agreement



18. Governing Law. The Agreement, and any disputes related thereto, shall be
governed by and interpreted in accordance with the laws of the State of Texas,
regardless of any conflict of law principles requiring the application of any
other law.

19. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.

20. Indemnification, Advancement, Insurance. You will be entitled to
indemnification and advancement in accordance with the Company’s bylaws as
currently in effect. The Company will provide reasonable directors’ and
officers’ insurance coverage for its directors and officers, including you.

Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.

 

Sincerely,           Aviat Networks, Inc.           By: /s/ Walter Stanley
Gallagher
 
      Walter Stanley Gallagher            

 

I agree to and accept employment with Aviat Networks, Inc. on the terms and
conditions set forth in this Agreement.

        Dated: December 16, 2019

/s/ Peter Smith

  Peter Smith

 



11

